Name: Commission Regulation (EEC) No 2806/79 of 13 December 1979 on the exchange between the Member States and the Commission of certain information concerning pigmeat and repealing Regulation (EEC) No 2330/74
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  information technology and data processing
 Date Published: nan

 Avis juridique important|31979R2806Commission Regulation (EEC) No 2806/79 of 13 December 1979 on the exchange between the Member States and the Commission of certain information concerning pigmeat and repealing Regulation (EEC) No 2330/74 Official Journal L 319 , 14/12/1979 P. 0017 - 0018 Finnish special edition: Chapter 3 Volume 11 P. 0157 Greek special edition: Chapter 03 Volume 27 P. 0104 Swedish special edition: Chapter 3 Volume 11 P. 0157 Spanish special edition: Chapter 03 Volume 17 P. 0019 Portuguese special edition Chapter 03 Volume 17 P. 0019 COMMISSION REGULATION (EEC) No 2806/79 of 13 December 1979 on the exchange between the Member States and the Commission of certain information concerning pigmeat and repealing Regulation (EEC) No 2330/74 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1423/78 (2), and in particular Article 22 thereof, Whereas Article 22 of Regulation (EEC) No 2759/75 provides that the Member States and the Commission shall communicate to each other the information necessary for implementing that Regulation ; whereas it is necessary, if the information required to operate the organized market is to be available on a standard basis and in due time, to define in detail the obligations of the Member States as regards the communication of information; Whereas the application of the intervention measures provided for in Article 3 of Regulation (EEC) No 2759/75 requires precise knowledge of the market ; whereas, in order to achieve the highest degree of comparability, the prices for slaughtered pigs to be taken into account should be those for all important grades on the Community scale for grading pig carcases as set out in Council Regulation (EEC) No 2760/75 (3) at the marketing stage as defined in Commission Regulation (EEC) No 1229/72 (4) and on the markets listed in the Annex to Council Regulation (EEC) No 2762/75 (5) ; whereas, in particular, for the purposes of the regular review referred to in Article 3 of Council Regulation (EEC) No 2765/75 (6) and in order that intervention measures may be prepared in sufficient time, such information must be available regarding piglet prices as will enable future changes in the market to be assessed ; whereas, however, Italy is at present not in a position to provide all the information required; Whereas it may occur that quotations are not received by the Commission ; whereas a situation must be avoided where the lack of a quotation causes an abnormal evolution in the market prices calculated by the Commission ; whereas the missing quotation or quotations should be replaced by the last quotation available ; whereas the use of the last quotation available is no longer possible after a certain period without quotations, which may lead to the presumption of an abnormal situation in the market concerned; Whereas in order to obtain a view of the market which is as accurate as possible it is desirable that regular information on the other products of the pigmeat sector is available to the Commission, as well as other information which Member States have at their disposal; Whereas this Regulation incorporates the provisions of Commission Regulation (EEC) No 2330/74 (7), as last amended by Regulation (EEC) No 1188/77 (8) ; whereas Regulation (EEC) No 2330/74 may therefore be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 1. The Member States shall communicate to the Commission at the latest on the Thursday of each week concerning the preceding week: (a) the quotations as determined in accordance with Regulation (EEC) No 2760/75 per 100 kilograms of pig carcase of commercial grade II at the marketing stage as defined in Regulation (EEC) No 1229/72 and recorded in the markets listed in the Annex to Regulation (EEC) No 2762/75; (b) the representative quotations for piglets per head of an average live weight of approximately 20 kilograms. 2. Where one or more quotations are not received by the Commission the latter shall take into account the last quotation available. Where a quotation or quotations are missing for the third consecutive week, the Commission shall no longer take that or those quotations into account. (1)OJ No L 282, 1.11.1975, p. 1. (2)OJ No L 171, 28.6.1978, p. 19. (3)OJ No L 282, 1.11.1975, p. 10. (4)OJ No L 136, 14.6.1972, p. 9. (5)OJ No L 282, 1.11.1975, p. 17. (6)OJ No L 282, 1.11.1975, p. 23. (7)OJ No L 249, 12.9.1974, p. 13. (8)OJ No L 138, 4.6.1977, p. 12. Article 2 The Member States shall communicate to the Commission once a month for the preceding month the average market price for pig carcases for commercial grades E to IV as specified in Annex I to Regulation (EEC) No 2760/75. However, as regards Italy, the information referred to in the preceding subparagraph shall be communicated only with effect from 1 January 1983. Article 3 The Member States shall, at the Commission's request, communicate the following information, where available concerning products covered by Regulation (EEC) No 2759/75: (a) market prices in Member States for products imported from non-member countries; (b) prices ruling on representative market in non-member countries. Article 4 The Commission shall evaluate the information transmitted by the Member States and shall communicate it to the Management Committee for Pigmeat. Article 5 Regulation (EEC) No 2330/74 is hereby repealed. Article 6 This Regulation shall enter into force on 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1979. For the Commission Finn GUNDELACH Vice-President